DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prisco et al. (“Prisco”; 8,545,515; cited by Applicant).
Regarding claim 1, Prisco discloses a surgical port 1402 (Fig. 15D, cf. Fig. 15A), comprising: 
an electrically insulating body portion comprising: 
a first end (top), a second end (bottom) opposite the first end, and a sidewall defined between the first end and the second end (Fig. 15D); 
a channel, e.g., 1412b (cf. Fig. 15A), extending through the electrically insulating body portion from the first end to the second end, the channel comprising an inner surface surrounding an interior volume sized to receive a cannula (col. 27, lines 11-38); and 
an electrically conductive material portion 1512 extending from the channel through the body portion to the sidewall (id.), the electrically conductive material portion extending into the interior volume of the channel beyond the inner surface of the channel (necked down at the conductive portion to a smaller diameter, i.e., protruding into the channel volume, allowing for effective electrical contact).
Regarding claim 3, the electrically conductive material portion 1512 comprises: 
a first protrusion (necked down portion, col. 27, lines 11-38) extending into the interior volume of the channel at a first location; and 
a second protrusion extending into the interior volume of the channel at a second location (col. 27, lines 11-38; discussing “conductive layer at another vertical position” and “two or more electrically conductive layers”);  
the first protrusion and the second protrusion being separated at the inner surface of the channel by a portion of the electrically insulating body portion (the second protrusion would not be distinct from the first if it were not “another vertical position” and one of “two or more” distinct protrusions).  
Regarding claim 11, a longitudinal axis of the surgical port 1402 is defined between the first end and the second end; 
the longitudinal axis defines a longitudinal direction; 
the electrically conductive material portion is offset between the first end and the second end along the longitudinal direction (col. 27 lines 11-38).  
Regarding claim 12, Prisco discloses a surgical port 1402 (Fig. 15D, cf. Fig. 15A), comprising: 
an electrically insulating body portion, a channel 1412b (cf. Fig. 15A) extending through the electrically insulating body portion, and an electrically conductive material portion 1512 (col. 27, lines 11-38); 
wherein the electrically insulating body portion comprises a first end (top), a second end (bottom) opposite the first end, a longitudinal axis extending through the first end and the second end, and a sidewall surrounding the longitudinal axis between the first end and the second end (Fig. 15D); 
wherein the channel extends from the first end to the second end; 
wherein the channel comprises an inner surface surrounding an interior volume sized to receive a cannula (col. 27, lines 11-38); 
wherein the electrically conductive material portion 1512 extends from the interior volume of the channel through the body portion to the sidewall (id.); and 
wherein the electrically conductive material portion intersects the inner surface of the channel at two separate locations (col. 27, lines 11-38).  
Regarding claim 13, the longitudinal axis defines a longitudinal direction; and 
the two separate locations are spaced apart along the longitudinal direction (id.; discussing “conductive layer at another vertical position” and “two or more electrically conductive layers”).  
Regarding claim 14, a midplane of the electrically insulating body portion is defined normal to the longitudinal axis and half-way between the first end and the second end (see annotated Fig. 15D, below); and   
the two separate locations are on opposite sides of the midplane of the electrically insulating body portion (see col. 27, lines 11-38; disclosing electrically conductive portions at two distinct vertical locations about the midplane).    

    PNG
    media_image1.png
    397
    455
    media_image1.png
    Greyscale

Regarding claim 15, the longitudinal axis defines a longitudinal direction; 
a remote center of motion (e.g., the intersection of the midplane and the longitudinal axis of the flexible port) is defined for a cannula received in the channel (col. 27, lines 11-38; discussing a cannula being deployed through the port); and 
the two separate locations are on opposite sides (i.e., above and below) of the remote center of motion (the intersection of the midplane and the longitudinal axis) along the longitudinal direction.  
Regarding claim 16, the electrically conductive material portion extends into the interior volume of the channel beyond the inner surface of the channel (col. 27, lines 11-38; necked down at the conductive portion to a smaller diameter, i.e., protruding into the channel volume, allowing for effective electrical contact).
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (“Prisco”; 8,545,515; cited by Applicant).
Regarding claims 2 and 17, Prisco discloses the claimed invention (supra) except for explicitly reciting the electrically conductive material portion extending beyond the inner surface of the channel in the amount ranging from 0.1 to 1.0 mm. However, it is noted that Prisco does disclose the electrically conductive material extending sufficiently into the channel (via necking vis-à-vis the non-conductive portion) to make electrical contact (see Prisco, col. 27, lines 11-38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the surgical port of Prisco with the electrically conductive material portion extending beyond (i.e., protruding as by the necked portion) the inner surface of the channel in any desired amount including an amount ranging from 0.1 to 1.0 mm, e.g., to facilitate electrical contact without obstructing the channel.
Regarding claim 4, Prisco discloses the claimed invention except for disclosing a second like (as claim 1) channel and electrically conductive material portion. 
However, Prisco does set forth the advantages of the channel and electrically conductive material portion, namely, forming an electrically conductive path between the patient’s body wall and the cannula and/or instrument that passes through the cannula to dissipate energy by maintaining ground with the patient’s body (col. 27, lines 11-38). It is noted that the surgical port of Prisco is made of insulative molded silicone (col. 26, lines 11-21), which is necessarily distinct in function and composition from the electrically conductive portion (col. 27, lines 11-38). In addition, Prisco discloses embodiments having multiple channels to accommodate multiple instruments (e.g., channels 1632, 1634, 1636a, 1636b; Fig. 16B). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide at least a second like channel and electrically conductive material portion, in view of this disclosure, to provide channels for additional instruments while having the ability to dissipate energy by maintaining ground with the patient’s body. 
Regarding claim 5, the first electrically conductive material portion of the first channel and the second electrically conductive material portion of the second channel of the surgical port as modified (see discussion at claim 4, supra) would be electrically insulated from each other by the intervening non-conductive material of the surgical port (i.e., the non-conducting silicone between the channels 1632, 1634, 1636a and 1636b; see Fig. 16B and col. 26, lines 11-21). 
Claims 6-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco et al. (“Prisco”; 8,545,515; cited by Applicant) in view of Krom et al. (“Krom”; 2013/0096555; cited by Applicant).
Regarding claims 6, 7 and 18, Prisco discloses the claimed invention except for explicitly reciting that the electrically conductive material portion is a composite material comprising a continuous phase of a polymer matrix and a discontinuous phase comprising electrically conductive particles. 
Krom discloses an electrical charge-dissipating cannula wherein the electrically conductive material portion is a composite material comprising a continuous phase of a polymer matrix and a discontinuous phase comprising electrically conductive particles, such as carbon fibers (para. 0043). This allows for effective dissipation of the electrical charge (para. 0041).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the electrically conductive material portion of Prisco as a composite material comprising a continuous phase of the silicone polymer matrix and a discontinuous phase of electrically conductive particles, such as carbon fibers, in view of Krom, to allow for effective dissipation of electrical charge. 
	Regarding claim 8, the electrically conductive particles are rod shaped (carbon fibers are generally rod shaped).  
Regarding claims 9 and 20, as discussed above, the electrically conductive particles comprise carbon fiber (Krom, para. 0043).
Regarding claims 10 and 19, Krom discloses forming the composite material from a continuous phase of polymer matrix and a discontinuous phase of electrically conductive material dispersed therein (para. 0043). The port of Prisco is a silicone rubber polymer matrix (supra). Therefore, the surgical port of the combination would result in a composite material of the polymer matrix (i.e., silicone rubber) and the electrically conductive material dispersed therein (i.e., the carbon fibers), as taught by Krom.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10, 12, 17, 21, 23 and 24 of U.S. Patent No. 10,617,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences amount to minor changes in the arrangement and phraseology of the limitations. The claims of both the issued patent and the present application are directed to the substantially same invention of a surgical port comprising a body portion, one or more channels extending through the body portion, and an electrically conductive material extending from each channel through the body portion. The body may be formed of silicone rubber and the electrically conductive material may be a composite material comprising a continuous phase of a polymer matrix such as silicone rubber, and a discontinuous phase of electrically conductive fiber particles such as carbon fiber. The electrically conductive portion may extend into the channel at multiple locations along a longitudinal axis on opposite sides of a midplane. Where differences exist, the claims of the issued patent include more elements and are more specific. Thus, the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The claims of the present application and the issued patent are generally mapped as follows:


Appl. 16/825,421
Pat. 10,617,858
1
1, 21
2
3
3
2
4
1
5
1, 17
6
9, 21
7
9, 21
8
10
9
24
10
12, 23
11
8
12
1, 8, 21
13
1, 8
14
1, 8
15
7
16
2
17
3
18
9
19
12
20
24



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773